Citation Nr: 1625677	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating in excess of 30 percent for cervical strain with degenerative joint disease.

4.  Entitlement to a rating in excess of 30 percent for radiculopathy of the right upper extremity.

5.  Entitlement to a rating in excess of 30 percent for dysthymia.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to February 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal a July 2007 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the Winston-Salem VARO.  In February 2013, the Board found new and material evidence had been received and reopened the Veteran's claim for service connection for a low back disability.  The reopened claim, along with the other issues on appeal, was remanded by the Board in February 2013 and again in August 2015 for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran's low back disability was manifested many years after service, and is not shown to be related to service.

2.  The Veteran's headaches were manifested more than one year following service, and are not shown to be related to service or his service-connected cervical strain or dysthymia.

3.  The Veteran's cervical strain is manifested by limitation of motion, but there is no evidence of ankylosis.  

4.  Radiculopathy of the right upper extremity is manifested by pain and paresthesias.  The Veteran does not have more than moderate incomplete paralysis.

5.  The Veteran's dysthymia is manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency.  Reduced reliability and productivity are not shown.

6.  The Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Headaches were not incurred in or aggravated by service, nor are they proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  A rating in excess of 30 percent for cervical strain with degenerative joint disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

4.  A rating in excess of 30 percent for radiculopathy of the right upper extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

5.  A rating in excess of 30 percent for dysthymia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2015).

6.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by correspondence in October 2006, October 2009 and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The service treatment records and private and VA medical records have been obtained.  The Veteran was afforded VA examinations to assess the etiology of his low back disability and headaches, and the severity of his service-connected disabilities.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.


Factual Background

During service, the service treatment records show that the Veteran was seen in December 1980 for complaints of low back pain.  No findings concerning the low back were recorded.  Later that month, he complained of headaches.  The assessment was upper respiratory infection.  When he was seen in January 1981, his complaints included headaches.  The assessment was sinusitis.

After service, the Veteran did not have complaints of headaches or low back pain on VA examination in October 1981.

On June 1983 VA examination, the Veteran complained of neck and back pain.  There were no findings pertaining to the low back.

In June 1988, a private physical therapist stated he had treated the Veteran in April and May 1988.  It was noted he had apparently injured his back while lifting a patient at work.  He complained of a burning and pulling sensation across the lumbosacral area, and it was indicated the Veteran had limitation of motion of the back.  

The Veteran was seen in a VA outpatient treatment clinic in February 1995 and reported that he had had low back pain since 1980.  The diagnostic impression was chronic back pain.

A private physician related in November 2000 that the Veteran had experienced back and left lower extremity pain for the previous year.  It was noted he had been involved in a motor vehicle accident in December 1999.  The assessment was lumbar radiculopathy.  

VA outpatient treatment records show that the Veteran reported in July 1997 that he had had headaches since the original injury, and that they were worse the last few years.  The assessment was headache of unknown etiology, migraine, versus tension versus depressive.  

In September 2001, the Veteran stated he had received a medical discharge from service due to ruptured discs in his neck and lower back.  He also reported he had headaches three to four times a week.  The impressions were chronic back pain, felt to be myofascial, and chronic headaches, felt to be tension.  In September 2003, he complained of low back pain and reported there was no known trauma to the spine.

The Veteran was afforded a VA examination in September 2005.  He related that while in service he was knocked into a pole, and another serviceman fell into him and pressed him into the pole.  He stated he injured his back and neck in this incident.

The Veteran submitted a claim for a TDIU rating in October 2006.  He indicated he had last worked in 1996, in maintenance.  He stated he completed high school.  

On March 2007 VA examination, the Veteran reported he had headaches for 27 years.  His cervical spine symptoms included pain, stiffness and weakness.  He said he was on medication for pain and that, since the original diagnosis, his doctors had recommended complete bed rest on an as needed basis.  The veteran reported needing complete bed rest when his pain was at its worst.  An examination showed the Veteran's gait was normal.  There was no evidence of radiation of pain, spasms or tenderness.  The cervical spine was not in any fixed position or ankylosed.  Flexion of the cervical spine was to 30 degrees.  The examiner indicated that the other motions were within normal limits.  After repetitive use, the Veteran was additionally limited by pain, weakness and lack of endurance, without evidence of incoordination or fatigue.  The major functional impact was pain.  Motor strength was 5/5.  Motor and sensory functions were normal in the upper extremities.  Deep tendon reflexes were normal at the biceps and triceps.  The diagnoses were tension headaches and cervical strain with degenerative joint disease.  

The March 2007 examiner indicated that the functional limitations due to the cervical spine disability were that the Veteran had difficulty with cervical range of motion that impaired his ability to drive, lift, push or pull for extended periods of time.  He indicated that the condition of migraine headache "took place" in 1980, but stated that the Veteran had not been diagnosed with migraine headaches.  He said the possibility of migraines versus tension versus depressive headaches was mentioned, and it was felt that the headaches were secondary to myofascial or muscular strain and therefore were more consistent with stress-related or tension headaches.  The examiner opined that, based on a review of the available evidence, it was less likely as not that the Veteran's headaches were caused by the service-connected cervical spine condition.  He noted there was no specific evidence to support such an association or rationale in the medical records.  In addition, he observed that the Veteran had numerous other conditions that played a pathophysiological role in the development of similar types of headaches, including tension or depressive type of headaches.  

In July 2007, the Veteran's mother reported that she had received a letter from him that he had been injured in service.  She stated that when he returned home, he complained of back pain and migraine headache.  She added that the Veteran reported that someone had landed on him and knocked him to the floor.

VA outpatient treatment records show that in September 2009, the Veteran was seen for a neurological consultation.  It was stated he was vague about his headache history.  The examiner indicated that the Veteran had had headaches for three to four years.  He noted the Veteran did not recall a history of more than occasional small headaches prior to several years earlier.  An examination showed 5/5 strength in the right upper extremity, but with giveway.  Sensation was intact to light touch, temperature and vibration.  Deep tendon reflexes were 2+ in the right upper extremity.  The impression was that the Veteran had non-specific headache syndrome of several years duration.  The headaches had some tension features, but did not appear to be migrainous or cluster. 

In April 2010, the Veteran stated he had had headaches "forever."

On VA cervical spine examination in February 2010, the Veteran reported constant neck pain that could be exacerbated by activity.  An examination revealed no evidence of muscle spasm, tenderness, guarding, weakness or loss of tone or atrophy.  There was evidence of radiating pain on movement which was described as going down both arms.  There was no ankylosis of the cervical spine.  Forward flexion was to 45 degrees, lateral flexion was to 45 degrees bilaterally and rotation was to 40 degrees bilaterally.  There was pain at the end point of all motions.  Repetitive motion was possible with no additional limitation of motion.  Sensory function of the cervical spine was impaired.  There was no motor weakness.  There was a sensory deficit of the right upper arm and right shoulder.  Reflexes were normal.  There were no signs of cervical intervertebral disc syndrome.  The diagnosis was cervical spine degenerative joint disease with intervertebral disc syndrome involving the dorsal scapular nerve.  The examiner indicated that the effect of the condition on the Veteran's usual occupation was decreased lifting due to shoulder discomfort.  

The Veteran was examined by the VA for his cervical spine disability in April 2012.  He reported worsening neck pain.  He also complained of right shoulder pain with weakness and numbness of the right hand and upper arm.  It was noted the Veteran is right-handed.  An examination showed that flexion of the cervical spine was to 35 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally and rotation was to 30 degrees on the right and 20 degrees on the left.  There was evidence of pain on some movements, but there was no additional limitation of motion following repetitive use testing.  The functional loss consisted of pain on movement.  There was no guarding, muscle spasm, tenderness or pain to palpation.  Muscle strength testing was 5/5 at the right elbow and right wrist and 4/5 on both finger flexion and finger extension.  There was no muscle atrophy.  All reflexes were normal.  There was decreased sensation at the right shoulder, right inner/outer forearm and hand/fingers.  There was moderate numbness of the right upper extremity, but no pain or paresthesias.  It was stated the Veteran did not have intervertebral disc syndrome.  The diagnosis was cervical strain with degenerative joint disease.  The examiner commented that the Veteran had to stop working in 2005 due to neck and right shoulder pain.  She also commented it was less likely than not that that the right shoulder pain, arm numbness and hand weakness were due to radiculopathy of the neck and that it was as likely as not that the symptoms were due to a right rotator cuff tear with impingement syndrome.

On VA psychiatric examination in March 2013, the Veteran reported that he had a depressed mood for most of the day, characterized by overeating, poor concentration, feelings of hopelessness, irritability, anger, and difficulty sleeping.  On mental status evaluation, the Veteran's hygiene and grooming were fair.  He was oriented to person, place, time and situation.  Immediate memory was intact, but remote and biographical memories were slightly impaired.  Thought processes were logical and organized.  There was no evidence of any delusional thought content or perceptual disturbances (e.g. audio or visual hallucinations).  He presented with a blunt affect and cried at one point.  The Veteran stated he had been sad almost every day for the previous 30 days.  His symptoms included depressed mood, chronic sleep impairment, mild memory loss and impaired impulse control.  There was no anxiety, suspiciousness, panic attacks or mood disturbance.  The examiner indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The diagnosis was dysthymic disorder.  The Global Assessment of Functioning (GAF) score was 60.  The examiner stated that the Veteran's psychiatric symptoms appear to be moderately impacting his level of functioning, although day to day functioning appeared to vary greatly depending on the severity of pain at that time.  Most notably, he appeared to have significant difficulty with attention, concentration and memory, all of which limited his ability to work effectively.  Similarly, his impairment in motivation also associated with his depressed mood would also impede his ability to meet the demands of employment.  If the Veteran were medically cleared for work, he would likely function most effectively in environments that allowed for flexibility and an independent work schedule due to the variability in his symptom presentation.  

A VA examination of the thoracolumbar spine was conducted in March 2013.  The Veteran related that he injured his back during basic training and that he has had chronic low back pain since then.  The diagnosis was degenerative disc disease of the lumbar spine.  

On March 2013 VA examination of the cervical spine, the Veteran reported constant neck pain.  He stated he had radiating pain and a tingling sensation down his right arm.  An examination disclosed that forward flexion of the cervical spine was to 45 degrees or greater, extension was to 45 degrees or greater, lateral flexion was to 45 degrees or greater bilaterally and rotation was to 80 degrees or greater bilaterally.  All motions were with pain.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  It was stated the Veteran had no functional loss of the cervical spine.  There was no tenderness, pain to palpation, muscle spasm or guarding.  Muscle strength testing was 5/5 at the right elbow and right wrist.  There was no muscle atrophy and reflexes were 2+ in the right upper extremity.  A sensory examination was normal.  The Veteran had radicular pain.  It was noted he had mild constant pain and mild paresthesias in the right upper extremity.  There was no numbness in the right upper extremity.  It was indicated that the radiculopathy in the right upper extremity was mild.  The examiner stated the Veteran did not have intervertebral disc syndrome.  The diagnoses were cervical strain and degenerative joint disease of the cervical spine.  The examiner indicated the functional impact was that the Veteran had neck pain and radiculopathy of the right upper extremity, which made it difficult for v to concentrate on the tasks at hand.  

The Veteran was also afforded a peripheral nerves examination by the VA in March 2013.  The findings were similar to those recorded on the examination of the cervical spine, except that sensation was decreased at the right shoulder and right inner/outer forearm.  It was reported the Veteran had mild constant pain and mild paresthesias in the right upper extremity.  No numbness was noted.  Phalen's sign and Tinel's sign were negative.  The Veteran had mild incomplete paralysis of all nerves.  The examiner indicated the peripheral nerve condition did not impact the Veteran's ability to work.  

On March 2013 VA examination for headaches, the Veteran stated he began having throbbing headaches in 2005.  The diagnosis was migraine, including migraine variant.  The examiner offered opinions on the cause of the Veteran's low back and headache disorders.  He concluded it was less likely as not that the Veteran's low back disability was incurred in or caused by service.  He noted the Veteran had a cervical strain injury in service, but the service treatment records were silent for complaints of low back pain.  He observed that the Veteran injured his low back in 1988 and sustained another low back injury in 1999 in a motor vehicle accident.  He concluded there was no established relationship between a cervical strain and lumbar spine degenerative disc disease.  He added that a cervical strain does not cause lumbar spine degenerative disc disease.  He commented that the Veteran's post service injuries were more likely than not the cause of his current degenerative disc disease of the lumbar spine, and that it was less likely than not that the low back disability was related to service, to include the cervical strain injury.  

The March 2013 headaches examiner also opined that it was less likely than not that the Veteran's headaches were incurred in or caused by service.  He explained that the Veteran was treated for headaches that were associated with sinusitis in service and that his current complaints of migraine headaches started in 2005.  He reasoned that the current migraine headaches are of a different variety from the sinusitis-related headaches the Veteran experienced in service.

The March 2013 headaches examiner also opined that it was less likely than not that the Veteran's headaches were proximately due to or the result of the service-connected cervical strain.  The examiner explained that the Veteran did not have complaints of or treatment for any headaches that were associated with the in-service cervical strain injury, and noted that the Veteran had no treatment of headaches associated with cervical strain during service or within one year thereafter.  The examiner noted that the diagnosis of migraine headaches was in 2005, more than 24 years after separation from service.  He explained that there was no established causal relationship between cervical strain and the development of migraine headaches.  He concluded that cervical strain does not cause migraine headaches and, therefore, the Veteran's headaches had not been caused or aggravated by the cervical strain.

The March 2013 VA headaches examiner also concluded that, taken as a whole, the Veteran's service-connected disabilities caused some functional impairment and that both physical and sedentary employment were affected in that the Veteran had difficulty with attention, concentration and memory due to pain from the service-connected cervical spine condition and radiculopathy of the right upper extremity and left shoulder.  The examiner also noted that the VA psychiatric examination found the Veteran's psychiatric symptoms appeared to be moderately impacting his level of functioning and that his day to day functioning appeared to vary greatly depending on the severity of the pain at that time.  

Also in March 2013, a VA examiner reviewed the Veteran's medical records and concluded that it was less likely than not that the Veteran's service-connected disabilities caused unemployability during 2010 and/or 2013.  She opined that the Veteran was capable of sedentary employment because the Veteran's statements that he spends most of the day sitting indicated that he was capable of "sustain[ing] a sedentary position for long periods of time."

VA outpatient treatment records indicate that the Veteran was seen in October 2010 and was noted to be oriented to person place and time.  His thought process was coherent.  He had limited range of motion of the neck with moderate pain. In April 2011, strength was 4+/5 with breakaway deltoids.  He had limited neck range of motion with moderate pain.  In July 2012, strength was 3/5 in the proximal right upper extremity and 4/5 in the right elbow.  He had 5/5 strength in the right upper extremity in July 2013 and January 2014.  Strength in the right upper extremity was 4/5 in March and June 2014.

On VA spine examination in November 2015, the Veteran stated he started to have low back pain during a training exercise in service.  He said he could not recall the details of any post-service follow-up.  The diagnosis was lumbar spine degenerative disc disease.  The examiner reviewed the records and summarized the service treatment records and noted the history of motor vehicle accident in 1999.  She noted the Veteran said he filed a workman's compensation claim about 1985 when, while working as a nurse's aide, he was turning a patient and felt something "pop" in his lower back.  She opined that it was less likely than not that the Veteran's degenerative disc disease of the lumbar spine was incurred in or caused by the in-service event because the records (which she listed by date, noting post-service injuries) showed that the Veteran's lumbar spine degenerative disc disease was due to his post-service activities and occupation.

On VA examination for headaches in November 2015, the Veteran reported he began having headaches about 1993.  The diagnosis was migraine, include migraine variant.  The examiner stated she reviewed the records, including articles on cervicogenic headache.  She noted the Veteran was seen during service for a headache related to sinusitis, and not to a migraine headache.  She indicated the Veteran said he can have a headache that is not temporally related or coincidental to neck pain (and, therefore, are not related to his service-connected cervical strain with degenerative joint disease).  She pointed out that the headaches are spontaneous and do not occur at the same time as the service-connected dysthymia and are not, therefore, directly related to his mood.  The examiner noted there were no records to support the proposition that the Veteran's migraine headaches, which only last on average 15 minutes, are aggravated by the service-connected cervical spine disability or dysthymia.

Service connection is currently in effect for residuals of cervical strain with degenerative joint disease; dysthymia; radiculopathy of the right upper extremity; and for left shoulder radiculopathy.  

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

      Low back disability

The Board acknowledges the Veteran was seen during service for low back pain.  No abnormalities of the low back are documented in the service treatment records.  The record demonstrates that the Veteran has provided conflicting statements concerning the onset of his low back disability.  Although the Veteran did not mention low back problems on the October 1981 VA examination, he did so when he was examined by the VA in June 1983.  However, it does not appear that the low back was examined at that time.  He was apparently first treated for the low back following a work-related injury in 1988.  He made no mention at that time that he had previously injured his low back in service.  He was seen by the VA in February 1995 and stated his low back pain had been present since 1980.  He told a private physician in 2000 that he had experienced low back pain for about a year following a motor vehicle accident in 1999.  On VA examinations in September 2005, March 2013 and November 2015, he asserted he had sustained an injury to the low back during service.  

The Veteran's assertions that he injured his low back in service are competent and credible evidence of an in-service event.  However, such statements must be weighed against others suggesting a post-service onset of a low back disability.  As noted above, he has reported being injured at work and another injury to the low back in an automobile accident.  Both of these injuries were many years after service, and the Veteran did not mention long-standing back complaints when he was treated following these incidents.  In light of the direct conflicts in these accounts, the Board finds that the Veteran's statements in this regard are not credible and cannot be assigned significant probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that Board must weigh credibility of all evidence and may consider, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  In making this finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  

Furthermore, following the VA examinations in March 2013 and November 2015, the examiners, based on a review of the records, concluded that the Veteran's low back disability was not related to service.  Each of these opinions was predicated on a review of the record.  It was noted following the November 2015 examination that the Veteran's low back disability was due to post-service events.  

To summarize, the medical evidence of record indicates that the Veteran's low back disability is more likely the result of his injury at work in 1988 or the motor vehicle accident in 1999.  Although the Veteran experienced low back pain during service, the degenerative disc disease of the lumbar spine was first manifested after service and the most probative evidence has found it is not linked to service.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for a low back disability.


	Headaches 

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.  Id.

The Veteran's main argument is that his headaches are due to his service-connected cervical spine condition or psychiatric disability.  It is significant to note that the only medical opinions of record are against the claim.  Following the VA examinations in March 2007, March 2013 and November 2015, the examiners concluded it was less likely as not that his headaches are related to service or his service-connected cervical spine disability.  The examiner noted in November 2015 that the Veteran's symptoms were not associated with his neck pain or his mood.  She observed that there was nothing in the record to suggest that the Veteran's headaches are caused or aggravated by cervical strain or dysthymia.  

The Veteran's lay opinion that his headaches are related to service or a service-connected disability cannot be considered competent evidence on this matter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  In this case, the evidence of record indicates that headaches are a complex medical condition consisting of multiple varieties (including tension headaches and migraine headaches) and having multiple possible causes that are not capable of lay observation and distinction.

In this case, the lay and medical evidence of record (as discussed in detail above) indicates that the Veteran's headaches began after service and were neither caused nor aggravated by either cervical strain or dysthymia.  Therefore, there is insufficient evidence to support a claim of secondary service connection.  It is not disputed that the Veteran was seen on two occasions during service for headaches.  The medical evidence and associated medical opinions, however, indicate that the in-service headaches were associated with an upper respiratory infection or sinusitis and are not causally related to the Veteran's current headaches.  Therefore, there is also insufficient evidence to support a claim of direct service connection.  The Board concludes, therefore, that the preponderance of the evidence is against granting the claim for service connection for headaches.

Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Cervical strain

The Veteran's cervical strain is currently rated as 30 percent disabling.

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5243.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

In this case, as noted above, in order to assign a higher rating for cervical strain, the record must show there is ankylosis of the cervical spine.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.   Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Since the Veteran retains some motion of the cervical spine, it is not immobile, and not ankylosed.  There is, accordingly, no basis on which a higher rating may be assigned.  In addition, the Board notes that several VA examinations have specifically noted that the Veteran does not have intervertebral disc syndrome.  Thus, a rating based on incapacitating episodes is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for cervical strain.

	Radiculopathy of the right upper extremity 

The Veteran's service-connected radiculopathy is currently rated as 30 percent disabling.

Under Code 8515, a 30 percent evaluation may be assigned when radiculopathy is "moderate."  38 C.F.R. s. 4.124a, Code 8515 (median nerve)  A 50 percent evaluation is available when there is "severe" incomplete paralysis of the median nerve of the major extremity.  Id.  A 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity.  Id.  Complete paralysis is defined as:  "The hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances."

In this case, the 30 percent evaluation in effect for radiculopathy of the right upper extremity is based on moderate impairment.  The findings on the four VA examinations conducted during the course of the Veteran's claim do not provide a basis for a higher rating.  While the March 2007 VA examination demonstrated the Veteran had normal motor and sensory function in the right upper extremity, the February 2010 examination revealed a sensory deficit in the right upper arm.  There was no motor weakness and reflexes were normal.  A sensory deficit in the right shoulder noted on the April 2012 examination was attributed to a tear of the rotator cuff and not to radiculopathy.  It was reported the Veteran had moderate numbness, but no pain or paresthesias.  The most recent VA examination, conducted in March 2013 noted the Veteran had mild radicular pain and mild paresthesias.  There was some inconsistency between the findings on the examination of the cervical spine and a peripheral nerves examination because the latter showed decreased sensation in the right shoulder and right forearm.  The examiner concluded the Veteran had mild incomplete paralysis.  In order to assign a higher rating, the record must show severe incomplete paralysis (for a 50 percent rating) or complete paralysis (for a 70 percent rating).  As such, the evidence fails to establish a basis for a higher rating.  

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for radiculopathy of the right upper extremity. 
	Dysthymia

The Veteran's service-connected dysthymia is current rated as 30 percent disabling.

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for dysthymia with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  

One factor which may be considered is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (DSM), Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  Revised VA regulations have incorporated use of the Fifth Edition of the DSM (DSM-5), which does not provide for use of the Global Assessment of Functioning (GAF) score scale.  However, because this appeal arose prior to such revision, the Veteran is entitled to consideration of the GAF scores assigned during the appeal period.

A GAF score ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

In this case, the extensive outpatient treatment records contain few references to treatment for psychiatric complaints.  In October 2010, the Veteran was noted to be oriented and coherent.  

The March 2013 VA psychiatric examination shows the Veteran had some memory impairment, affecting only remote, but not immediate memory, and a blunt affect.  He was sad, and had been so for about one month.  He had a depressed mood and chronic sleep impairment.  Although the Veteran's GAF score was 60, indicating "moderate" symptoms, the examination revealed no panic attacks or anxiety, and the Veteran did not have any delusions.  Overall, the record does not establish he had occupational and social impairment with reduced reliability.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for dysthymia. 

Additional Considerations

	Extraschedular Rating

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (establishing that an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture that application of the regular schedular standards is impractical).  In this case, the Board finds that all symptoms and impairment associated with the Veteran's cervical strain, radiation of the right upper extremity and dysthymia are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disabilities should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran has established service connection for cervical strain with degenerative joint disease, evaluated as 30 percent disabling; right upper extremity radiculopathy, evaluated as 30 percent disabling; dysthymia, evaluated as 30 percent disabling; and for left shoulder radiculopathy, evaluated as 20 percent disabling.  The combined schedular rating for the disabilities is 70 percent from May 2005 and 80 percent from October 2009.  Therefore, the schedular criteria for a TDIU rating are met.  

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran is not currently working and has been unemployed for many years.  His cervical spine disability and left shoulder and right upper extremity radiculopathy limit his ability to jobs requiring heavy manual labor, particularly anything that involved lifting, pushing or pulling.  A VA examiner commented in March 2013 that these disabilities would make it difficult for the Veteran to concentrate.  The VA psychiatric examiner stated that dysthymia would have a moderate impact on his functioning.  Therefore, the preponderance of the evidence demonstrates that the Veteran is precluded from securing and following substantially gainful employment due to his service-connected disabilities.


ORDER

Service connection for a low back disability or for headaches is denied.

Service connection for headaches is denied.

An increased rating for cervical strain with degenerative joint disease is denied. 

An increased rating for right upper extremity radiculopathy is denied.

An increased rating for dysthymia is denied. 

A TDIU rating is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


